              Case 1:18-cv-11557-MKV Document 42 Filed 04/23/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------ x
                                                                   :
NEW YORK CIVIL LIBERTIES UNION,
                                                                   :
                                                                   :
                                    Plaintiff,
                                                                   :
                                                                   :   18 Civ. 11557 (MKV)
         -against-
                                                                   :
                                                                   :
UNITED STATES IMMIGRATION AND
                                                                   :
CUSTOMS ENFORCEMENT,
                                                                   :
                                                                   :
                                    Defendant.
                                                                   :
------------------------------------------------------------------ x

               STIPULATION AND ORDER OF SETTLEMENT AND DISMISSAL

         WHEREAS, on December 11, 2018, Plaintiff New York Civil Liberties Union

(“NYCLU”) filed a complaint pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C.

§ 552, seeking to compel Defendant United States Immigration and Customs Enforcement

(“ICE”) (together with the NYCLU, the “Parties”) to disclose non-exempt records in response to

a FOIA request that the NYCLU submitted to ICE on July 24, 2018 (the “FOIA Request”);

         WHEREAS, ICE provided documents responsive to the FOIA Request in a series of

productions between February 27, 2018 and January 8, 2020;

         WHEREAS, the NYCLU has made a claim for attorneys’ fees and litigation costs

pursuant to 5 U.S.C. § 552(a)(4)(E) and ICE disputes this claim; and

         WHEREAS, the only outstanding issue in this case is the NYCLU’s claim for attorneys’

fees and litigation costs, and the Parties wish to resolve that claim and dispose of this matter

without further litigation;

         NOW, THEREFORE, the Parties hereby stipulate and agree as follows:

         1.       As soon as reasonably practicable after the Court has approved and docketed this

Stipulation and Order, ICE shall pay to the NYCLU the sum of eighteen thousand five hundred
            Case 1:18-cv-11557-MKV Document 42 Filed 04/23/20 Page 2 of 3



dollars ($18,500.00) in settlement of the NYCLU’s claims for attorneys’ fees and litigation costs.

This payment shall constitute full and final satisfaction of any claims by the NYCLU for

attorneys’ fees and litigation costs in this matter, and is inclusive of any interest. Payment shall

be made by electronic funds transfer, and counsel for the NYCLU will provide the necessary

information for ICE to effectuate the transfer.

       2.       The NYCLU releases and discharges ICE and the United States of America,

including its agencies, departments, officers, employees, servants, and agents, from any and all

claims and causes of action that the NYCLU asserted, or could have asserted, in this litigation or

any administrative proceeding arising out of the FOIA Request.

       3.       This action is hereby dismissed with prejudice and without any costs or fees

except as provided in paragraph 1 of this Stipulation and Order, provided that the Court shall

retain jurisdiction over any issues that might arise relating to the enforcement of this Stipulation

and Order.

       4.       Nothing in this Stipulation and Order shall constitute an admission that ICE is

liable for any attorneys’ fees or litigation costs, or that the NYCLU “substantially prevailed” in

this action under 5 U.S.C. § 552(a)(4)(E), or is entitled to or eligible for any attorneys’ fees or

litigation costs. This Stipulation and Order is entered into by the parties solely for the purpose of

compromising disputed claims in this case and avoiding the expenses and risks of further

litigation. This Stipulation and Order is non-precedential with respect to any other proceeding

involving the Parties, including, but not limited to, any other FOIA action or administrative

proceeding, and shall have no effect or bearing on any pending or future request for records

made by the NYCLU under FOIA.




                                                  2
              Case 1:18-cv-11557-MKV Document 42 Filed 04/23/20 Page 3 of 3



         5.       This Stipulation and Order contains the entire agreement between the Parties, and

no statement, representation, promise, or agreement, oral or otherwise, between the Parties or

their counsel that is not included herein shall have any force or effect.

         6.       Counsel for ICE will be filing this Stipulation and Order via the ECF system on

behalf of both parties. Pursuant to Rule 8.5(b) of the Electronic Case Filing Rules & Instructions

of the U.S. District Court for the Southern District of New York, counsel for the NYCLU

consents to the electronic filing of this Stipulation and Order by counsel for ICE.



COUNSEL FOR PLAINTIFF:
Dated:     New York, New York                  By:     /s/ Megan Sallomi
           April 22, 2020                              Megan Sallomi
                                                       New York Civil Liberties Union Foundation
                                                       125 Broad Street, 19th Floor
                                                       New York, NY 10004
                                                       Telephone: (212) 607-3342
                                                       E-mail: msallomi@nyclu.org

COUNSEL FOR DEFENDANT:
Dated:     New York, New York                          GEOFFREY S. BERMAN
           April 23, 2020                              United States Attorney for the
                                                       Southern District of New York

                                               By:     /s/ Andrew E. Krause
                                                       ANDREW E. KRAUSE
                                                       Assistant United States Attorney
                                                       86 Chambers Street, Third Floor
                                                       New York, New York 10007
                                                       Telephone: (212) 637-2769
                                                       E-mail: andrew.krause@usdoj.gov


SO ORDERED on this ______ day of _____________________, 2020.


                                                       ____________________________________
                                                       HON. MARY KAY VYSKOCIL
                                                       United States District Judge


                                                  3
